Case: 16-13395   Date Filed: 08/30/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13395
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:15-cr-00009-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


SADARREVIN KENDRICK,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (August 30, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-13395     Date Filed: 08/30/2017   Page: 2 of 4


      Sadarrevin Kendrick appeals his 84-month sentence after pleading guilty to

one count of possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2). On appeal, Kendrick argues that the district court erred in

refusing to allow him to present hearsay evidence at his sentencing hearing, and in

applying a two-level enhancement for obstruction of justice. We affirm.

                                          I.

      Kendrick’s sentence was enhanced because he was a felon in possession of a

firearm in proximity to drugs and drug paraphernalia. At sentencing, Kendrick

presented testimony by Gregory Blackman, an investigator with the Federal

Defender’s Office, who worked with Kendrick’s attorney in preparation for the

sentencing hearing. But the court did not permit Blackman to testify about the

contents of a telephone conversation he had with a person who might have

corroborated Kendrick’s explanation for having a firearm in his possession when

he was arrested. Kendrick testified that he received the gun from a kid he was

mentoring through church and that he intended to give it to his grandfather to be

sold; Blackman would testify that the kid’s mother corroborated Kendrick’s

explanation. Kendrick argues that the district court abused its discretion in

refusing to allow Blackman to testify about this conversation he had with the kid’s

mother, who was unavailable to testify herself.




                                          2
              Case: 16-13395     Date Filed: 08/30/2017   Page: 3 of 4


      “[S]entencing judges exercise a wide discretion in the types of evidence they

may consider when imposing sentence,” and “highly relevant—if not essential—to

the selection of an appropriate sentence is the possession of the fullest information

possible concerning the defendant’s life and characteristics.” Pepper v. United

States, 562 U.S. 476, 480, 131 S. Ct. 1229, 1235 (2011) (internal quotation marks

omitted); see also 18 U.S.C. § 3661 (“No limitation shall be placed on the

information concerning the background, character, and conduct of a person

convicted of an offense which a court of the United States may receive and

consider for the purpose of imposing an appropriate sentence.”). The district court

did not abuse its discretion in excluding Blackman’s testimony because it did not

have sufficient indicia of reliability. The mother’s last name and address were

unknown, she was not subject to cross-examination, and the court did not find the

testimony to be credible evidence. Moreover, the sentencing court permitted

another witness who had been present for the “entire [phone] conversation” to

testify about the content of the conversation.

                                         II.

      Kendrick next argues that the district court erred in applying a two-level

enhancement for obstruction of justice under § 3C1.1 of the Sentencing Guidelines.

We review for clear error a district court’s factual findings during sentencing and

review de novo the court’s application of the factual findings to the Sentencing


                                          3
              Case: 16-13395     Date Filed: 08/30/2017   Page: 4 of 4


Guidelines. United States v. Bradberry, 466 F.3d 1249, 1253 (11th Cir. 2006)

(per curiam). The district court found obstruction of justice based on Kendrick’s

conflicting testimonies about how he obtained the firearm. The government

presented testimony at the sentencing hearing that Kendrick had previously told an

officer that he bought the gun off the street, did not know the man he had bought it

from, and was planning to sell it to his cousin, all of which Kendrick either

admitted to lying about or claimed not to remember. Kendrick argues that any

inconsistency is either immaterial or reconcilable. However, the inconsistencies in

Kendrick’s statements are material—he lied about how he came to possess the

firearm, the possession for which he was convicted—and irreconcilable—he lied

about from whom and for what reason he purchased the firearm. The district court

did not err in applying the two-level enhancement.

      AFFIRMED.




                                          4